COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Cecil Adams and Maxine Adams v. Rebecca Ross

Appellate case number:     01-11-00098-CV

Trial court case number: 980231

Trial court:               Co Civil Ct at Law No 1 of Harris County

         On June 14, 2012, we affirmed the trial court’s order sustaining the county clerk’s contest
to appellants’ affidavit of indigence, ordered appellants, Maxine Adams and Cecil Adams, to pay
the filing fee for this appeal and the fee for remainder of the clerk’s record, and abated this case.
Appellants paid the filing fee on July 1, 2012 and July 27, 2012 and a supplemental clerk’s
record has now been filed. Therefore, we REINSTATE this case on the Court’s active docket.
        Further, appellants have filed an “Unopposed Motion to Strike 1st Appellate Brief and
Motion Reset [sic] Appellate Time Line.” Because appellants’ brief, filed March 2, 2012, was
filed prior to the filing of the complete appellate record, the filing of the brief was premature.
See TEX. R. APP. P. 38.6(a). Accordingly, we GRANT appellants’ motion and STRIKE
appellants’ brief filed March 2, 2012.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).



Judge’s signature:/s/ Justice Harvey Brown
                    Acting individually  Acting for the Court


Date: October 1, 2012